ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-323, concluding that FRANCIS CHARLES BABCOCK JR., of JERSEY CITY, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(fail-*9ure to keep a client reasonably informed about the status of the matter, RPC 8.1(b) and Rule 1:20—3(g)(3) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that FRANCIS CHARLES BABCOCK, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.